Citation Nr: 0418446	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-29 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman






INTRODUCTION

The veteran served on active duty from December 1979 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences while on active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this appeal in view of the 
favorable disposition reached herein.

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and claimed in-service stressors; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor in allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In personal assault cases, it is recognized that service 
records may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic 
violence, do not file official reports either with military 
or civilian authorities.  See Patton v. West, 12 Vet. App. 
272, 278 (1999).

The record in this case reveals the veteran has been 
diagnosed with PTSD by two VA examiners in May 2002.  
According to a VA psychologist, results of psychological 
testing of the veteran were valid and suggested an individual 
with a very common PTSD profile, endorsing multiple neurotic 
complaints including depression, anxiety, confused thinking, 
and isolation from others.  The examiner carefully reviewed 
the claims folder, and thereafter dismissed in-service 
diagnoses of immature or antisocial personality disorder, 
stating that, "I find this relatively not acceptable as a 
true diagnosis."  Rather, a clinical diagnosis of PTSD 
secondary to sexual trauma was provided.  It is significant 
to note that another VA physician indicated in October 2001 
that the veteran's depression was "as likely as not" 
precipitated by alleged abuses which occurred in the Navy.

At the time of a second May 2002 VA examination, the veteran 
reported an attempted rape by another male in the shower 
during basic training.  This incident resulted in a fight and 
a struggle from which the veteran was able to escape.  
Additionally, the veteran reported that another episode 
occurred during service in which he was beaten severely by 
several other enlisted men.  Following an examination and 
thorough review of the veteran's claims folder, the examiner 
diagnosed (1) PTSD, major depressive recurrent with psychotic 
features and (2) panic disorder with agoraphobia.  He stated:

It should be noted that I do believe 
this patient suffers severely from 
post-traumatic stress disorder, major 
depression recurrent with psychotic 
features . . . Due to the theme of his 
trauma it has led to great difficulty 
for him to seek help.  This ha[s] 
altered the entire quality and 
direction of his life since the 
military.

The veteran's service medical and personnel records do 
reflect that the veteran had behavioral problems following 
basic service.  It is significant to note that the veteran's 
enlistment examination did not note any personality disorders 
or psychological problems.  In July 1980, the veteran was 
given non-judicial punishment for assault consummated by 
battery, and for the wrongful use and possession of 
marijuana.  Subsequently, the veteran presented to sick bay 
in October 1980, after a suicide attempt in which he tried to 
jump off a ship while leaving port in the Philippines.  He 
was admitted to medical holding ten days later, until he was 
given a preliminary diagnosis of immature personality.  In 
November 1980, an examiner noted that the veteran failed to 
appear for his first three appointments and that, when 
interviewed, he was quite belligerent and expressed a 
complete lack of respect for authority and a lack of concern 
for the consequences of his behavior.  The examiner noted 
that the veteran showed evidence of an antisocial personality 
disorder of moderate severity which existed prior to service, 
and recommended an administrative separation from service.  
The veteran's separation examination is negative for a 
diagnosis of personality disorder or other mental condition, 
however.

The Board finds that these indications of behavior changes 
provide sufficient credible supporting evidence of the 
claimed stressors.  This kind of social behavioral change is 
expressly listed in 38 C.F.R. § 3.304(f) as corroborative of 
an alleged stressor.  Credible supporting evidence does not 
mean the evidence proves the incident(s) occurred, but 
rather, that there be at least an approximate balance of 
positive and negative evidence that it occurred, with the 
benefit of the doubt being resolved in the veteran's favor.

As noted above, the veteran has been diagnosed with PTSD, and 
one of the VA examiners has explicitly dismissed the in-
service diagnosis of personality disorder.  The VA examiners 
who have examined the veteran and reviewed the claims folder 
have associated the disorder with his reported in-service 
assault trauma.  Of note in this case is a lay statement from 
the veteran's spouse indicating that she received a letter 
from him during basic service detailing the physical attacks 
and attempted rape that he suffered.  She reported that the 
veteran's personality and outlook changed during service.  
Prior to service, she stated that the veteran was "friendly, 
trusting and outgoing," but is now "sullen, cynical and 
withdrawn."

Having considered all the evidence, the Board finds that it 
is at least in equipoise.  Under the circumstances, the 
veteran prevails as to his claim for service connection for 
PTSD.  38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



